Case: 1:16-Cv-08794 Document #: 384 Filed: 01/24/19 Page 1 of 5 Page|D #:19019

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

GCZ INCORPORATED,
Plaintiff,

V.

INTERNATIONAL GAME TECHNOLOGY PLC, )
INTERNATIONAL GAME TECHNOLOGY, IGT )
DOUBLEDOWN INTERACTIVE LLC, MASQUE)
PUBLISHING, WD ENCORE SOFTWARE, DOE )
DEFENDANTS 1-100, DOE DEFENDANTS 101- )

2,000,000,

Defendants.

)
)
)

Case No. 1:16-cv-8794

Judge Matthew F. Kennelly

DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION TO
RECONSIDER ORDER GRANTING DEFENDANTS’ MOTIONS INLIMINE 3 AND 6

Eric N. Macey (#3122684)
emacey@novackmacey. com
Joshua E. Liebman (#6283377)
jlz`ebman@novackmacey. com
Christopher S. Moore (#6256418)
cmoore@novackmacey. com
Re-bekah H. Parker (#6301907)
rparker@novackmacey. com
Brittney N. Cato (#6323715)
bcato@novackmacey. com
NOVACK AND MACEY LLP

100 No!“ch Riverside Plaza
Chicago, IL 60606

(312) 419-6900

Case: 1:16-cv-08794 Document #: 384 Filed: 01/24/19 Page 2 of 5 Page|D #:19020

Defendants oppose Plaintifi’s Motion to Reconsider. First, the entire motion is based on
the assertion that defense counsel opened the door to allowing evidence concerning the number of
end users playing Coyote Moon and Pharaoh’s Fortune on online and mobile gaming platforms
during the cross-examination of Frank Warzecha. Speciiically, Plaintift’s argument is based on
questions relating to how much GCZ earned under its agreement with Defendant IGT NV, which
is Plaintift’ s Exhibit No. 903. But it was P`laintijjf that first raised this issue in its counsel’s direct
examination of Mr. Warzecha. Plaintiff introduced the Agreement and all seven amendments,
asked questions about the payment terms on Exhibit A to the Agreement, and asked questions
about an “ongoing'royalty.” (1/22 Transcript at 64-66.)l Indeed, Plaintiff’s counsel specifically
asked Mr. Warzecha how much money was earned by royalties:

Q. So why do you say Pharoah’s Fortune is your most
successful?

A. Well, your definition was based on how much was earned
from royalties.

Q. How much money was earned from royalties?
A. For Pharaoh’s Fortune?
Q. Yes.

A. I’d have to look at the royalty reports. I don’t know that
number ofthand.

Q. Can you give us an approximation?
A. Whal ’s 6, 000 games times 300 and -- $300.

Q. So when you say “6,000 games,” 6,000 of these machines
were placed somewhere?

 

l See Trial Transcript of Proceedings Before the Honorable Matthew F. Kennelly,

and a Jury, Vol. l-A, dated January 22, 2019 (1/22 Transcript). Copies of the relevant pages cited
are attached as Exhibit A.

Case: 1:16-cv-O8794 Document #: 384 Filed: 01/24/19 Page 3 of 5 Page|D #:19021

A. Yes.
Q. And do you recall the placements of Coyote Moon?

A. Up to the point of the seventh amendment, it was in that
range. l would guess it even surpassed Pharaoh --

Q. When you say “that range,” is 6,000 --
A. Yes.
Q. -- is the range you’re talking about? Okay.

(1/22 Transcript at 77114-78:8.) lt is, thus, beyond question that Plaintiff explored with
Mr. Warzecha how GCZ was paid, how many units it placed for Coyote Moon and Pharaoh’s
Fortune, and how much it earned per placement. All defense counsel did was multiply the number
of placements by the “royalty,” both of which Mr. Warzecha already testified to.

Second, Defendants asked these questions for reasons wholly unrelated to the “valuation
of GCZ’s artwork and graphics.” (Motion at 1.) The testimony quoted in the Motion (at 2-3) from
Vol. 2-A (Transcript at 113118-114:14), established that the “royalty” payment was not a true
running royalty because it was based on units sold and not a percentage of profits or revenue.
Then, the testimony cited on page 3 of the Motion from the same transcript (at 96:14-20) is part of
several questions concerning Mr. Warzecha’s background to show that he was not unsophisticated
in business and somehow hoodwinked by Mr. Nash in their negotiations in 2016. And the last
testimony Plaintiff quotes ( at 3-4) from the same transcript (at 121 :1-122:2) was to make clear to
the jury that GC2 was already paid for the work it did under the Agreement and that the case is
about the alleged online use of graphics, not work that GCZ was already compensated for.

Third, the number of downloads has nothing whatsoever to do with the revenue generated
by DDI. That revenue is a function of how many virtual chips are sold and not the number of daily

average users. 'Defendants provided all that revenue information to Plaintiff ln contrast, the only

Case: 1:16-cv-O8794 Document #: 384 Filed: 01/24/19 Page 4 of 5 Page|D #:19022

way to calculate how much money IGT NV paid Plaintiff is to multiply game placements times
the $3 00 per placement so-called royalty, and even that figure has nothing to do with the number
of people who played the land-based games. Plaintiff is trying to fit the proverbial square into a
round hole. The only reason Plaintiff seeks to put in evidence of downloads is to prejudice
Defendants in front of the jury. This should not be allowed. Fed. R. Evid. 403.

ln short, the testimony quoted in the Motion does not change anything to justify the Court
reconsidering its ruling on Defendants Motions in Limine Nos. 3 and 6.

Respectfully submitted,

INTERNATIONAL GAME TECHNOLOGY,
IGT, DOUBLEDOWN INTERACTIVE LLC, and
MASQUE PUBLISHING, 'INC.

By: /s/ Eric N. Macei>
One of Their Attorneys

 

Eric N. Macey (#3122684)
emacey@novackmacey. com
Joshua E. Liebman (#6283377)
jliebman@novackmacey. com
Christopher S. Moore (#6256418)
cmoore@novackmacey. com
Rebekah H. Parker (#6301907)
rparker@novackmacey. com
Brittney N. Cato (#6323715)
bcato@novackmacey.com
NovAcK AND MACEY LLP

100 North Riverside Plaza
Chicago, IL 60606

(312) 419-6900

Case: 1:16-cv-O8794 Document #: 384 Filed: 01/24/19 Page 5 of 5 Page|D #:19023

CERTIFICATE OF SERVICE
The undersigned attorney, upon oath, hereby certifies that on January 2, 2019, he caused a
true and correct copy of the foregoing Defendants’ Response to Plaintin’s Motion to Reconsider
Order Granting Defendants’ Motions in Limine 3 and 6, to be filed electronically with the
Court’s CM/ECF system, and that notice of this filing was sent by electronic mail to all parties by
operation of the Court’s electronic filing system or by email to anyone unable to receive electronic
filings as indicated on the Notice of Electronic Filing. Parties may access this filing through the

Court’s CM/ECF system.

/s/ Erz'c N. Macei'

 

